Citation Nr: 0930474	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-24 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
10 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected right ankle disability, currently evaluated 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1998 to January 2003.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of September 2003 and February 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

Procedural history

The RO granted the Veteran's claims of entitlement to service 
connection for patellofemoral syndrome of the right knee and 
residuals of a right ankle sprain in the above-mentioned 
September 2003 and February 2004 rating decisions, 
respectively.  The RO assigned each disability a 10 percent 
disability rating.  
The Veteran disagreed with the assigned disability ratings, 
and she subsequently perfected an appeal as to both issues.

In March 2009, the Veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the Board's offices in Washington D.C.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.
The Veteran submitted additional evidence directly to the 
Board at the March 2009 hearing.  Additionally, in June 2009, 
the Board received additional medical evidence from the 
Veteran in relation to her increased rating claims.  On each 
occasion the Veteran submitted a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2008).



Issues not on appeal

In the above-referenced September 2003 rating decision, the 
RO also granted the Veteran's claim of entitlement to service 
connection for headaches, assigning a noncompensable (zero 
percent) disability rating.  In its February 2004 rating 
decision, the RO denied the Veteran's claims of entitlement 
to service connection for decreased visual acuity, hearing 
loss, and sinusitis.  

In a September 2005 rating decision, the RO denied the 
Veteran's claims of entitlement to an increased disability 
rating greater than 40 percent for service-connected 
myofascial pain syndrome [also claimed as fibromyalgia], 
entitlement to service connection for osteopenia of the 
lumbar spine, and entitlement to a total disability rating 
based on individual unemployability (TDIU).  

To the Board's knowledge, the Veteran has not disagreed with 
those decisions.  Accordingly, those issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  


It appears that the only VA Compensation and Pension 
examination of record occurred in early 2003.  During the 
Veteran's March 2009 hearing, her  representative requested 
that the Veteran be accorded a VA medical examination.  It 
was noted that it has been over six years since the Veteran 
was accorded a medical examination.  See the March 2009 
hearing transcript, page 20.  Additionally, the Veteran has 
contended that her knee and ankle disabilities have increased 
in severity since the last examination of record.  See the 
Veteran's December 19, 2006 Written Brief Presentation.  In 
support, the Veteran has submitted additional medical 
evidence multiple treatments for her right knee and right 
ankle disabilities.  

Although a new VA examination is not warranted based merely 
upon the passage of time [see Palczewski v. Nicholson, 21 
Vet. App. 174 (2007)], the United States Court of Appeals for 
Veterans Claims has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

The Board further notes that in addition to her service-
connected right knee and right ankle disabilities, the 
Veteran has been diagnosed with myofascial pain syndrome, for 
which she was awarded service connection in September 2003.  
That disability is rated 40 percent disabling.  The medical 
reports which are currently in the record on appeal do not 
differentiate among symptomatology (in particular complaints 
of pain) associated with patellofemoral syndrome and ankle 
sprain residuals and the service-connected myofascial pain 
syndrome.  

The evaluation of the same disability under various diagnoses 
is to be avoided. 
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993). 
Because the evidence currently of record does not provide a 
clear picture of the nature and severity of the Veteran's 
service-connected knee and ankle disabilities, the Board has 
determined that a VA medical examination is necessary to 
differentiate, to the extent practicable, between the 
symptoms due to the Veteran's service-connected knee 
condition, ankle condition, and myofascial pain syndrome.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the Veteran for an 
examination to determine the current 
nature and severity of her service-
connected knee and ankle disabilities.  
The Veteran's VA claims folder must be 
made available to and be reviewed by the 
examiner.  In particular, the examiner 
should attempt to distinguish 
symptomatology which is attributable to 
the Veteran's service-connected right 
knee, right ankle, and that which is 
attributable to any other diagnosed 
physical disability, to include service-
connected myofascial pain syndrome.  If 
the examiner cannot ascribe particular 
symptoms to a specific diagnosis, this 
should be indicated.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.  

2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's increased 
rating claims.  If the claims are denied, 
in whole or in part, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




